 Case 3:19-cv-01126-L-BK Document 19 Filed 07/10/20                  Page 1 of 2 PageID 687



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JONATHAN PAUL COYNE,                            §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §         Civil Action No. 3:19-CV-1126-L
                                                §
COMMISSIONER, SOCIAL SECURITY                   §
ADMINISTRATION,                                 §
                                                §
        Defendant.                              §

                                            ORDER

       On May 28, 2020, United States Magistrate Judge Renée Toliver entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 18),

recommending that the court dismiss without prejudice this action by pro se Plaintiff Jonathan

Paul Coyne. (“Plaintiff”) under Federal Rule of Civil Procedure 41(b) for failure to prosecute or

comply with court orders. Specifically, she recommends dismissal of this action for Plaintiff’s

failure to comply with the court’s Scheduling Order (Doc. 15) and order of April 20, 2020 (Doc.

17), ordering him to file a motion for summary judgment. Moreover, Magistrate Judge Toliver

determined that the dismissal was warranted due to Plaintiff’s own “purposeful delay or

contumacious conduct,” and that “no lesser sanction [would] prompt diligent prosecution of this

case.” Report. 3. At the time of this order, Plaintiff has not filed a motion for summary judgment

as ordered, and no objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. The Magistrate Judge cites to Plaintiff’s purposeful delay or contumacious conduct in

failing to file a motion for summary judgment after two opportunities to do so, which is sufficient


Order – Page 1
 Case 3:19-cv-01126-L-BK Document 19 Filed 07/10/20                  Page 2 of 2 PageID 688



to dismiss this action with prejudice. The court, however, agrees with the Magistrate Judge and

determines that the better course of action is to dismiss this action without prejudice. The court,

therefore, dismisses without prejudice this action for failure to comply with a court order and

lack of prosecution under Rule 41(b).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 & n.21 (5th

Cir. 1997). The court concludes that any appeal of this action would present no legal point of

arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 10th day of July, 2020.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
